Citation Nr: 0836497	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-33 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for residuals of a right 
sacral stress fracture.

2. Entitlement to service connection for residuals of a right 
foot stress fracture on a direct basis and as secondary to 
the residuals of a right sacral stress fracture.

3. Entitlement to service connection for a left foot 
disorder, claimed as secondary to residuals of a right foot 
stress fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from October 5, 2003 to October 31, 2003 and from October 3, 
2004 to December 6, 2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana. 

In March 2008, the appellant testified at a video-conference 
hearing before the undersigned.  A transcript of the hearing 
is associated with the claims while.


FINDINGS OF FACT

1.  The medical evidence of record does not demonstrate that 
the appellant has a current diagnosis related to residuals of 
a right sacral stress fracture.

2.  The medical evidence of record does not demonstrate that 
the appellant has a current diagnosis related to residuals of 
a right foot stress fracture, and he is not presently service 
connected for a disability of the right hip/sacrum.

3.  A left foot disorder is not proximately due to, or caused 
by, a service-connected disability.




CONCLUSIONS OF LAW

1.  Residuals of a right sacral stress fracture were not 
incurred in or aggravated by the appellant's active duty 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  Residuals of a right foot stress fracture were not 
incurred in or aggravated by the appellant's active duty 
military service and is not causally or etiologically related 
to a service-connected disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

3.  A left foot disorder is not causally or etiologically 
related to a service-connected disability.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the appellant was provided with VCAA 
notification letters in May 2005, July 2005, and September 
2005, prior to the initial unfavorable AOJ decision issued in 
March 2006.  

Initially, the Board notes that, in Pelegrini, the Court held 
that VA must request that the claimant provide any evidence 
in her possession that pertains to the claim based upon 
38 C.F.R. § 3.159(b).  Nevertheless, during the course of the 
appeal, 38 C.F.R. § 3.159(b) was revised to eliminate the 
requirement of requesting that the claimant provide any 
evidence in her or her possession that pertains to the 
claim.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini, effective May 30, 2008).  Thus, any defect in 
notice as to this element is considered harmless.  

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice letters informed the appellant 
of the type of evidence necessary to establish service 
connection, how VA would assist her in developing her claims, 
and her and VA's obligations in providing such evidence for 
consideration.  As for notice as required by Dingess/Hartman, 
March 2006 and October 2007 letters advised the appellant of 
the evidence necessary to substantiate disability ratings and 
effective dates.  Although the timing of these letters was 
inadequate, the Board finds no prejudice to the appellant as 
a result.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  As the Board herein concludes that the 
preponderance of the evidence is against the appellant's 
service connection claims, all questions as to the assignment 
of disability ratings and effective dates are rendered moot.  
Therefore, the Board finds that the appellant was provided 
with all necessary notice under VCAA prior to the initial 
adjudication of her claims. 


VA has also fulfilled its duty to assist the appellant in 
making reasonable efforts to identify and obtain relevant 
records in support of the appellant's claim and providing her 
with a VA examination.  The appellant's service treatment 
records, VA medical records, private medical records, and the 
report of a January 2007 VA examination were reviewed by both 
the AOJ and the Board in connection with adjudication of her 
claim.  The appellant has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of the claims. 

The Board notes that the January 2007 VA examiner was not 
requested for opinions as to etiology, and further, she 
indicated that the claims file was not available for review.  
However, the Board finds that obtaining medical opinions are 
not necessary as to any of the claims.  The medical records 
associated with the claims file do not contain any diagnosis 
or complaint related to residuals of a right sacrum fracture 
or residuals of a right foot fracture.  The appellant's post-
service treatment records are negative for a disorder related 
to her fracture of the right sacrum, and any right foot 
disorder for which she has been treated has been associated 
with a cause other than her right foot fracture.  Therefore, 
without evidence of current disabilities that may be related 
to service, the Board finds that a VA opinion is not 
necessary.    

With regard to the lack of review of the claims file, the 
basis for the denial of service connection is that the 
appellant lacks current diagnoses for which service 
connection may be established, which was reflected at the VA 
examination, as well as in the other post-service medical 
evidence in the claims file.  The examiner having access to 
the claims file would not have altered the negative findings 
at the VA examination.  Therefore, the Board determines that 
the fact that the examiner was unable to review the claims 
file in this case did not result in an inadequate examination 
requiring remand.

The Board recognizes that, once VA undertakes the effort to 
provide an examination when developing a service connection 
claim, even if not statutorily obligated to do so, VA must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  In this regard, the Board 
observes that the May 2005 VCAA letter advised the appellant 
that VA would assist her by providing a medical examination 
or getting a medical opinion if VA decides it is necessary to 
make a decision on the claims.  The Board finds, therefore, 
that the appellant was aware that an examination or opinion 
would be obtained only if necessary, which, as indicated by 
the above discussion, it was not.  Hence, the Board 
determines VA has also met its duty to assist obligations in 
terms of providing the appellant with a VA examination.   
    
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the 
appellant's claims without further development and additional 
efforts to assist or notify the appellant in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant).  Therefore, the Board 
determines that the appellant will not be prejudiced by the 
Board proceeding to the merits of the claims.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of INACDUTRA during which the individual concerned was 
disabled from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24); see also 38 C.F.R. § 3.6, 
which defines active duty, ACDUTRA and INACDUTRA.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, 
effective from October 10, 2006; however, the new 
provisions require that service connection not be 
awarded on an aggravation basis without establishing 
a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).  Although the stated 
intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 
(1995), the new provisions amount to substantive 
changes to the manner in which 38 C.F.R. § 3.310 has 
been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version 
of 38 C.F.R. § 3.310, which is more favorable to the 
claimant because it does not require the 
establishment of a baseline before an award of 
service connection may be made.

The Board notes that the appellant was not specifically 
informed of the evidence necessary to establish secondary 
service connection.  However, the Board finds no prejudice in 
considering the regulation changes in adjudicating the 
appellant's service connection claims.  See Bernard at 393-
94.  As all claims for service connection are herein denied, 
the question of change in severity of a left foot disorder 
due to a service-connected disability is rendered moot.

The appellant contends that she has suffered aching in her 
right hip and pain in the right foot since fractures to the 
right sacrum and right foot in service.  She also claims that 
the right foot disorder has resulted in a stress fracture to 
the left foot.  Thus, she contends service connection is 
warranted for residuals of a right sacrum fracture and right 
foot fracture, and for a left foot disorder, secondary to the 
right foot disorder.

Service treatment records reflect that the appellant was 
training in Officer Candidate School (OCS) in October 2003 
when she fell from a rope and suffered a right sacral stress 
fracture.  The injury was confirmed by an MRI.  Then, in 
November 2004, after her return to OCS, she suffered pain in 
the right foot that was assessed as a stress fracture of the 
right second metatarsal, based on a radiologist's 
interpretation of a bone scan at that time.  The appellant 
did not return to OCS.  The Board also notes that pes planus 
was found at an October 2003 entrance examination.  

However, the Board observes that the medical evidence of 
record does not demonstrate that the appellant currently 
suffers from residuals of either of these injuries.  
Specifically, a February 2004 private treatment record 
indicates that her sacral stress fracture was resolved, and 
the Board notes that the appellant did not complain of 
problems with her right hip during her second period in OCS.  
Further, no other post-service medical evidence reflects 
complaint, treatment, or diagnosis with regard to the right 
hip or pelvic area.  X-rays at the January 2007 VA 
examination were normal.  The VA examiner described the 
residuals of the veteran's right sacral stress fracture as 
having no significant effect.  A diagnosis of a chronic 
disability of the right sacrum was not rendered.

As for the right foot, the Board observes that a December 
2004 private treatment record states that the appellant had 
no tenderness over the proximal portion of the second 
metatarsal and normal circulation and sensation.  The 
physician found the fracture to be pretty well healed.  X-
rays revealed no evidence of fracture or bony abnormalities.  
He recommended over-the-counter arch supports, but 
anticipated no permanent disability

March 2005 private treatment records show complaints of 
walking/running on the inside of the feet and pain with 
prolonged standing.  These records note a history of 5 
fractures of the right foot and bilateral heel fractures, but 
the record does not reflect when these injuries occurred and 
there are no records that suggest that any of them, except 
one right foot fracture, occurred in service.  X-rays showed 
bilateral naviculocuneiform fault, mild transverse plane flat 
foot, and no evidence of degenerative arthritis.  The 
physician diagnosed bilateral flexible pes plano valgus and 
gastrocnemius equinus, which the physician stated was a prime 
deforming force in her foot pathology.  He prescribed 
orthotics and stretching of the gastrocnemius.  In short, 
nothing in these records demonstrates that any of the 
appellant's current right foot disorders are residuals of her 
in-service right metatarsal stress fracture. 

Finally, the appellant's feet were examined at the January 
2007 VA examination.  X-rays were unremarkable, and the 
examiner diagnosed bilateral foot pain.
Based on the above, the Board must conclude that the 
appellant does not have current diagnoses of residuals of 
either her right sacrum fracture or her right foot fracture.  
The Board acknowledges that the VA examiner listed diagnoses 
of bilateral foot pain, residuals of a right foot fracture, 
and residuals of a right sacrum fracture.  However, upon 
contemplation of the evidence contained in the report, the 
Board finds that these diagnoses are merely restatements of 
the claimed disabilities, rather than diagnoses based on 
current findings.  The Board also observes that, with regard 
to the right foot, pain alone is not a disability and without 
a diagnosed or identifiable underlying malady or condition, 
cannot be service-connected.  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999). 

Thus, the medical evidence does not show that the appellant 
has current disorders of the right sacrum or right foot that 
are residuals of her in-service fractures.  Where there is no 
disability, there can be no entitlement to compensation.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As for her assertion 
that she suffers from a right foot disability, other than the 
residuals of a stress fracture, as secondary to her right 
sacral disability, the appeal must be terminated or denied as 
a matter of law because service connection has not been 
established for disability of the left and/or right hip.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).  Similarly, as for her claimed left foot disorder, 
since service connection is denied for residuals of right 
sacral stress fracture and right foot disability, there is no 
service-connected disability upon which a claim of secondary 
service connection may be based.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the appellant's claims of entitlement to service 
connection for residuals of a right sacrum fracture, 
residuals of a right foot fracture, and a left foot disorder.  
Therefore, her claims must be denied.




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for residuals of a right sacral stress 
fracture is denied.

Service connection for residuals of a right foot stress 
fracture on a direct basis and as secondary to the residuals 
of a right sacral stress fracture is denied.

Service connection for a left foot disorder, claimed as 
secondary to residuals of a right foot stress fracture, is 
denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


